DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 05/10/22.  Accordingly, claims 1, 3-14 and 16-20 are currently pending; and claims 2 and 15 are canceled.
REASONS FOR ALLOWANCE
Claims 1, 3-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a method for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed method, except at least failing to teach that in the method, the timing signal is received from a timing source at an external input pad, wherein the method further comprises:  determining an expected latency between receiving the timing signal from the timing source at the external input pad and receiving the timing signal at the top-level measurement circuit, and wherein in the method, the respective timing offset for respective ones of the plurality of nodes is equal to a difference between the latency of the timing signal to the midpoint of the daisy-chain network and the respective latency of the timing signal from the node to the midpoint of the daisy-chain network minus the expected latency between receiving the timing signal from the timing source at the external input pad and receiving the timing signal at the top-level measurement circuit.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 4, none of prior art of record teaches or suggests a method for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed method, except at least failing to teach that in the method, the total round-trip delay of the timing signal over the daisy-chain network is determined, at the top-level measurement circuit, by sampling a top-level time-of-day counter on an edge of the timing signal received over the forward transmission path to generate a first top-level timestamp, sampling the top-level time-of-day counter on the edge of the timing signal received over the reverse transmission path to generate a second top-level timestamp and calculating the difference between the first top-level timestamp and the second top-level timestamp to determine the total round-trip delay of the timing signal over the daisy-chain network.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 6, none of prior art of record teaches or suggests a method for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed method, except at least failing to teach that in the method, the respective round-trip delay of the timing signal over the daisy-chain network is determined, at respective ones of the plurality of nodes, by sampling the local time-of-day counter on an edge of the timing signal received over the forward transmission path to generate a first local timestamp, sampling the local time-of-day counter on the edge of the timing signal received over the reverse transmission path to generate a second local timestamp, and calculating the difference between the first local timestamp and the second local timestamp to determine the respective node round-trip delay of the timing signal over the daisy-chain network.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 11, none of prior art of record teaches or suggests a method for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed method, except at least failing to teach that in the method, the timing signal is received from a timing source at an external input pad, wherein the method further comprises:  determining an expected latency between receiving the timing signal from the timing source at the external input pad and receiving the timing signal at the top-level measurement circuit, and wherein in the method, the respective timing offset for respective ones of the plurality of nodes is equal to a difference between the latency of the timing signal to the midpoint of the daisy-chain network and the respective latency of the timing signal from the node to the midpoint of the daisy-chain network minus the expected latency between receiving the timing signal from the timing source at the external input pad and receiving the timing signal at the top-level measurement circuit.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 12, none of prior art of record teaches or suggests a system for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed system, except at least failing to teach that in the system, the respective timing offset for each respective ones of the plurality of nodes is equal to a difference between the estimated latency of the timing signal from the top-level measurement circuit to the midpoint of the daisy-chain network and the respective estimated latency of the timing signal from the node to the midpoint of the daisy-chain network minus an expected latency between receiving the timing signal from a timing source at an external input pad and receiving the timing signal at the top-level measurement circuit.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 17, none of prior art of record teaches or suggests a system for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed system, except at least failing to teach that in the system, the top-level measurement circuit receives a timing signal transmitted over the forward transmission path, receives the timing signal over the reverse transmission path of the daisy-chain network, samples a top-level time-of-day counter on an edge of the timing signal received over the forward transmission path to generate a first top-level timestamp, samples the top-level time-of-day counter on the edge of the timing signal received over the reverse transmission path to generate a second top-level timestamp, calculates the difference between the first top-level timestamp and the second top-level timestamp to determine the total round-trip delay of the timing signal over the daisy-chain network and estimates a latency of the timing signal from the top-level measurement circuit to the midpoint of the daisy-chain network as one half of the total round-trip delay.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 19, none of prior art of record teaches or suggests a system for synchronizing a plurality of nodes to a timing signal, as claimed.  Schneider et al in view of Grover teaches the claimed system, except at least failing to teach that in the system ,the respective measurement circuit at respective ones of the plurality of nodes determines a respective round-trip delay of the timing signal over the daisy-chain network by sampling the local time-of-day counter on an edge of the timing signal received over the forward transmission path to generate a first local timestamp, sampling the local time-of-day counter on the edge of the timing signal received over the reverse transmission path to generate a second local timestamp, and calculating the difference between the first local timestamp and the second local timestamp to determine the respective node round-trip delay of the timing signal over the daisy-chain network.  It would not have been obvious for one skilled in the art to implement either one of combination of Schneider et al and Grover, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632